     Case 2:20-cv-02874-AB-SK Document 14 Filed 03/30/20 Page 1 of 4 Page ID #:125




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
     2762 Gateway Road
 8
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18                           UNITED STATES DISTRICT COURT
19                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
20   ADAM BRANDY, an individual; et al.,                 Case No. 2:20-cv-02874-AB-SK
21
                            Plaintiffs,                  PLAINTIFFS’ APPLICATION FOR
22                                                       TEMPORARY RESTRAINING ORDER
23          vs.                                          AND ORDER TO SHOW CAUSE WHY A
     ALEX VILLANUEVA, in his official                    PRELIMINARY INJUNCTION SHOULD
24                                                       NOT ISSUE
     capacity as Sheriff of Los Angeles
25   County, California, and in his capacity as
26   the Director of Emergency Operations, et [FRCP 65; C.D. L.R. 65-1]
     al.,
27                       Defendants.            Date:  TBD
                                                Time:  TBD
28
                                                     -1-
     PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                           CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 14 Filed 03/30/20 Page 2 of 4 Page ID #:126




 1                                                       Courtroom 7B
                                                         Judge:   Hon. André Birotte Jr.
 2
 3
             APPLICATION FOR TEMPORARY RESTRAINING ORDER
 4                 AND OSC RE PRELIMINARY INJUNCTION
 5          Plaintiffs Adam Brandy, Jonah Martinez, Daemion Garro, DG2A
 6   Enterprises Inc., d.b.a. Gun World, Jason Montes, Weyland-Yutani LLC d.b.a.
 7   Match Grade Gunsmiths, Alan Kushner, The Target Range, Tom Watt, A Place To
 8
     Shoot, Second Amendment Foundation, California Gun Rights Foundation;
 9
     National Rifle Association of America, and Firearms Policy Coalition, Inc.
10
     (“Plaintiffs”), by and through counsel undersigned, and pursuant to Fed. Rule of
11
     Civ. Pro. 65, and Central District Civ. Local Rule 65-1, hereby and respectfully
12
     apply to this Court, ex parte, for the issuance of a Temporary Restraining Order.
13
            By and through this Application, Plaintiffs seek an order that would
14
     temporarily enjoin Defendants Alex Villanueva (sued in his official capacity as
15
     Sheriff of Los Angeles County, California, and in his capacity as the Director of
16
     Emergency Operations), Gavin Newsom (sued in his official capacity as Governor
17
     and Commander in Chief of the State of California), Sonia Y. Angell (sued in her
18
     official capacity as California Public Health Officer), Barbara Ferrer (sued in her
19
     official capacity as Director of Los Angeles County Department of Public Health),
20
21   the County of Los Angeles, Eric Garcetti (sued in his official capacity as Mayor of

22   the City of Los Angeles), and the City of Los Angeles (“Defendants”), and each of

23   their respective employees, officers, agents, representatives, and those acting in
24   concert or participation with them, from closing or compelling the closure of retail
25   firearm and ammunition businesses on the grounds they are “non-essential
26   businesses” under Executive Order N-33-20, the “Safer at Home Order for Control
27   of COVID-19,” and Orders issued by Los Angeles County Sheriff Alex
28
                                                     -2-
     PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                           CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 14 Filed 03/30/20 Page 3 of 4 Page ID #:127




 1   Villanueva.
 2          By and through this Application, Plaintiffs further request that this Court
 3   issue an Order to Show Cause why a preliminary injunction should not issue,
 4   granting Plaintiffs preliminary and permanent injunctive relief as sought herein.
 5          As set forth in the memorandum of points and authorities supporting
 6   Plaintiffs’ Application for Temporary Restraining Order and OSC re Preliminary
 7   injunction, filed herewith, Plaintiffs’ Application is made on the following
 8   grounds:
 9
            1.      That Executive Order N-33-20 and the state’s policies, practices, and
10
     customs that individually and/or collectively violate the Second and Fourteenth
11
     Amendments;
12
            2.      That the County Defendants’ Safer at Home Order For Control of
13
     COVID-19, the Los Angeles County Sheriff’s March 26, 2020 Order, and
14
     Defendants’ policies practices, and customs individually and/or collectively violate
15
     the Second and Fourteenth Amendments; and
16
            3.      That all of the Defendants’ orders, policies and practices which
17
     amount to a prohibition on the acquisition, selling, transferring, and purchase of
18
     firearms and ammunition during declared states of emergency violates the Second
19
     and Fourteenth Amendments.
20
            WHEREFORE, temporary, preliminary and permanent injunction should
21
22   issue restraining all Defendants and their officers, agents, servants, employees, and

23   all persons in concert or participation with them who receive notice of the

24   injunction, from enforcing Executive Order N-33-20, Los Angeles County Safer at

25   Home Order For Control of COVID-19, the Los Angeles County Sheriff’s March
26   26, 2020 Order, and Defendants’ policies, practices, and customs that individually
27   and/or collectively prohibit the purchase and sale of firearms and ammunition, and
28
                                                     -3-
     PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                           CASE NO. 2:20-CV-02874-AB-SK
     Case 2:20-cv-02874-AB-SK Document 14 Filed 03/30/20 Page 4 of 4 Page ID #:128




 1   to cease and desist enacting or enforcing any Order or policy that firearm and
 2   ammunition retailers are not an essential business, or, in the alternative, an
 3   injunction preventing Defendants from enforcing their laws, policies, practices,
 4   and customs that prevent individuals from buying and selling arms in accordance
 5   with State and federal laws.
 6
      Dated: March 30, 2020                         SEILER EPSTEIN LLP
 7
 8
                                                    /s/ George M. Lee
 9                                                  George M. Lee
10
                                                    Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -4-
     PLAINTIFFS’ APPLICATION FOR TEMP. RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                           CASE NO. 2:20-CV-02874-AB-SK
